Citation Nr: 1627226	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-04 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypothyroidism, to include as due to Agent Orange exposure. 

3.  Entitlement to a rating higher than 20 percent for residuals of prostate cancer, status post external beam radiation treatment, for the period prior to September 30, 2013.

4.  Entitlement to a rating higher than 30 percent for peripheral neuropathy, right upper extremity for the period prior to June 10, 2014.

5.  Entitlement to a rating higher than 20 percent for peripheral neuropathy, left upper extremity for the period prior to June 10, 2014.

6. Entitlement to a rating higher than 70 percent for post-traumatic stress disorder (PTSD) with major depressive disorder for the period prior to January 1, 2014.

7.  Entitlement to a rating higher than 20 percent for peripheral neuropathy, left lower extremity.

8. Entitlement to a rating higher than 20 percent for peripheral neuropathy, right lower extremity.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was presumptively exposed to herbicides because of his service in Vietnam during the Vietnam era.  He has been diagnosed with hypothyroidism.  Although his currently diagnosed hypothyroidism is not listed among the diseases subject to presumptive service connection as a result of herbicide exposure, a VA medical nexus opinion is nonetheless required to assist in determining whether service connection may be warranted on a direct basis.  The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2014 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange (AO) and hypothyroidism.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2014.  On remand, a VA examination with medical nexus opinion must be provided to assist in determining whether his hypothyroidism is related to his presumed exposure to Agent Orange.

The Veteran contends that his seizure disorder, currently diagnosed as myoclonic jerks, is related to his presumed Agent Orange Exposure.  He was provided a July 2012 VA examination to assess the condition.  Although the examiner concluded that the seizures were not related to service, no rationale was provided.  Instead, the examiner remarked that the etiology of the seizures was unknown.  Where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  As the July 2012 VA examination did not provide a rationale and was therefore not adequate, a new VA medical nexus opinion must be provided.  

A July 2014 rating decision addressed increased ratings for prostate cancer, peripheral neuropathy of the upper and lower extremities, and PTSD, and entitlement to a TDIU.  The rating decision resulted in the Veteran having a combined rating of 100 percent, effective September 30, 2013.  The Veteran submitted a notice of disagreement to the assigned ratings in August 2014.  Specifically, he stated he was entitled to an earlier effective date of December 19, 2011, for his rating of 100 percent.  He had a combined rating of 90 percent from that date.  As he did not specify which of the ratings he wished to appeal, and an increase in any one of his evaluations prior to September 30, 2013 could effect the desired 100 percent combined evaluation, the Board has interpreted his statement as a notice of disagreement to all of the rating evaluations adjudicated in the July 2014 decision.  He was not provided a statement of the case with regard to the August 2014 notice of disagreement.  Because the Veteran has filed a notice of disagreement with regard to the issues of entitlement to higher ratings for prostate cancer, peripheral neuropathy of the upper and lower extremities, and PTSD, and entitlement to a TDIU, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, conducted by an appropriate medical professional, to assist in determining the etiology of currently diagnosed hypothyroidism. 

The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that hypothyroidism was caused or aggravated by exposure to Agent Orange during service. 

The examiner should assume Agent Orange exposure in addressing this issue, and should provide an explanation for the opinion reached. 

In rendering the opinion, the examiner should specifically comment on whether he or she finds the aforementioned study linking hypothyroidism to Agent Orange exposure persuasive, whether the Veteran has other risk factors that might be the cause of hypothyroidism, and whether hypothyroidism has manifested itself in an unusual manner.

The examiner should note that the service treatment records are unavailable, and thus the examiner must not rely on the absence of evidence of in-service treatment or injury in rendering the opinion.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Obtain a VA medical opinion conducted by an appropriate medical professional, to assist in determining the etiology of currently diagnosed myoclonic jerks.  The examiner is requested to review the records and should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the seizures are related to service, to include his presumed exposure to herbicides.

The examiner should note that the service treatment records are unavailable, and thus the examiner must not rely on the absence of evidence of in-service treatment or injury in rendering the opinion.  

A complete rationale must be given for all opinions and conclusions expressed.
 
3.  Provide the Veteran with a statement of the case regarding the issues of entitlement to higher ratings for prostate cancer, peripheral neuropathy of the upper and lower extremities, and PTSD, and entitlement to a TDIU.  Please advise the Veteran of the time period in which to perfect the appeal.  If the Veteran perfects an appeal of the issues in a timely fashion, then return the case to the Board for its review, as appropriate.

4.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




